DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03)

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35
U.S.C. 112, sixth paragraph, is invoked.



the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

1
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.



Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office  action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05) Such claim limitation(s) is/are: means for in claim 13 and claim 17-20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 7.30.06)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pogorelik US 2017/0279859 .
In regard to claim 6, Pogorelik disclose A computing device, (Fig. 3, [0006] a computing device) comprising:
one or more data processing units; (Fig. 11, [0045][0046] processors) and
a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more data processing units to perform operations comprising: (Fig. 11, [0045][0046] medium and instructions) 
receiving data identifying a plurality of communication sessions comprising a plurality of user devices; (Fig. 2, 3, [0026]-[0028], GUI display multiple sessions (active, passive) and participants of sessions corresponding to user devices) 
receiving a plurality of streams comprising a plurality of sequenced slots, wherein selected content items are associated with the sequenced slots; ([0028], [0019] [0033][0038] Fig. 3, 4, received content items with timestamps for the sessions) 
receiving context data indicative of interactive activity by the plurality of user devices; ([0020]-[0022][0032][0033] receive information that a session is changed from background to active, etc.)
based on the context data, associating the plurality of streams with the plurality of communication sessions; ([0020]-[0022][0032][0033] send update to the devices, and update metadata of transition for each of the sessions and their streams based on information received) 
causing display of a user interface that renders a graphical representation of the plurality of streams; ([0032]-[0034] provisioning of GUI based on changes received from sessions) and
in response to a user input, broadcasting a selected stream of the plurality of streams to user devices associated with one of the communication sessions, wherein the selected stream is not sent to user devices that are not associated with the one communication session, and wherein the selected stream is usable to render the selected in a primary display area of the user devices associated with the one communication session. ([0036] [0037] upon user input, media is sent to the other devices of the active session (not to inactive sessions, which have different users present) since the media is selected per session, it is also distributed to the session’s participants only)

In regard to claim 7, Pogorelik disclose The computing device of claim 6, the rejection is incorporated herein.
Rogorelik also disclose wherein the associating the plurality of streams with the plurality of communication sessions is performed automatically based on the context data.  ([0019] [0021] [0038] based on the detection of keywords, the media are associated with sessions) 
In regard to claim 8, Pogorelik disclose The computing device of claim 6, the rejection is incorporated herein.
Rogorelik also disclose further comprising computer-executable instructions to cause the one or more data processing units to perform operations comprising:
in response to a second user input, broadcasting a second selected stream to a second plurality of user devices associated with a second communication session. ([0036] [0037] when switching into active session in response to user input, windows are updated, and media are sent to participants of the other session)  
In regard to claim 9, Pogorelik disclose The computing device of claim 8, the rejection is incorporated herein.
Rogorelik also disclose wherein at least one of the content items of the plurality of streams are received from one of the plurality of user devices. ([0036] [0037] media sent by other collaborators is received)  

In regard to claim 10, Pogorelik disclose  The computing device of claim 8, the rejection is incorporated herein.
Rogorelik also disclose further comprising computer-executable instructions to cause the one or more data processing units to perform operations comprising:
receiving data identifying additional communication sessions between additional groups of user devices; (Fig. 2, 3, [0026]-[0028][0043] GUI display multiple sessions (active, passive) and participants of sessions corresponding to a first set and second set of devices) 
receiving context data indicative of interactive activity by the additional groups of user devices; ([0020]-[0022][0032][0033][0043] receive information that a session is changed from background to active by the first set or second set of devices, etc.)
based on the context data for the additional groups of user devices, selecting one of the plurality of streams as a suggested stream for broadcast to the additional groups of user devices; ([0020]-[0022][0032][0033][0043] send update to the devices, and update metadata of transition for each of the sessions and their streams based on information received to the first set or second set of devices) 
cause display of a graphical representation of the suggested stream for broadcast to the additional groups of user devices; ([0032]-[0034][0043]  provisioning of GUI based on changes received from sessions to the first or second set of devices)and
in response to a further user input, broadcasting selected streams to the additional groups of user devices. ([0036] [0037] upon user input, media is sent to the other devices of the active session of the first or second set of devices.)
In regard to claim 11, Pogorelik disclose    The computing device of claim 8, the rejection is incorporated herein.
Rogorelik also disclose wherein at least one of the content items of the plurality of streams are received from one of the first or second plurality of user devices. ([0036] [0037] [0043] media sent by other collaborators is received from the first or second set of devices)  
In regard to claim 12, Pogorelik disclose   The computing device of claim 8, the rejection is incorporated herein.
Rogorelik also disclose further comprising computer-executable instructions to cause the one or more data processing units to perform operations comprising:
associating the second communication session as a related session of the first communication session; ([0021]-[0022] [0033]-[0036] switch between the active and passive sessions)  and
receiving content items from the second communication session as suggested content for the first communication session.  ([0033]-[0036] status indicates monitoring collaborations in the background, etc., media is received when the session changed from passive to active, but not the other session becomes passive) 
In regard to claim 13, Pogorelik disclose   A system, (Fig. 5) comprising:
means for generating one or more queues comprising a plurality of content items; (Fig. 2, 3, [0026] [0028] GUI displays multiple communication sessions, each stream display content items in time slots and each stream represent a queue) 
means for generating a plurality of streams associated with a plurality of communication sessions, the plurality of streams comprising a plurality of sequenced slots; (Fig. 2, 3,4, [0026][0028] ([0028], [0019] [0033][0038]  GUI displays multiple communication sessions, each stream display content items in time slots)
means for causing display of a user interface that renders a graphical representation of the plurality of streams concurrently with a graphical representation of the one or more queues; ([0028][0029] [0033][0034]  Fig. 3, 4, devices receive media shared by other collaborators, GUI in Fig. 3, transcription of received content items with timestamps are presented in a queue, for each of the active/passive sessions which means multiple streams) 
means for, in response to a user input, associating selected content items from the one or more queues with the sequenced slots of the plurality of streams;  (Fig. 3, 4, [0019] [0038] [0041] [0042] triggered by user input active session is switched and media is inserted into the queue, and sent to the now active session, Fig. 3 with media displayed in the GUI) and
means for broadcasting the plurality of streams to a plurality of user devices that are selectively associated with the communication sessions, wherein the streams are rendered in a primary display area of the plurality of user devices, and wherein the plurality of user devices receive streams only for communication session with which they are selectively associated. (Fig. 2, 3, [0026]-[0029] [0036] upon user input, media is sent to the other devices of the active session (not to other inactive sessions, which may have different users present), since the media is selected per session, it is also distributed to the session’s participants only and media is presented on a user interface of each participant of the active session) 
In regard to claim 14, Pogorelik disclose The system of claim 13, the rejection is incorporated herein.
Rogorelik also disclose wherein the sequenced slots are automatically populated based on one or more topics associated with the communication session. (Fig. 2, 3, [0018][0019] [0021][0033][0037] based on the topic of interest of the session, the video clips, etc. for example,  are presented which contain time frames) 
In regard to claim 15, Pogorelik disclose   The system of claim 13, the rejection is incorporated herein.
Rogorelik also disclose wherein the content items of the one or more queues are automatically populated based on a current topic associated with the plurality of communication sessions. (Fig. 2, 3, [0018][0019] [0021][0033][0037] based on the topic of interest of the session, media for example, is presented) 

In regard to claim 16, Pogorelik disclose The system of claim 13, the rejection is incorporated herein.
Rogorelik also disclose wherein the content items of the one or more queues are identified based on a search that is conducted based on one or more topics associated with the plurality of communication sessions. ([0021][0038] enter keywords or a topic of interest wherein information is found to contribute) 
In regard to claim 17, Pogorelik disclose   The system of claim 13, the rejection is incorporated herein.
Rogorelik also disclose further comprising:
means for receiving data identifying newly added communication sessions; (Fig. 2, 3, [0026]-[0028][0043] GUI display multiple sessions (active, passive) and participants of sessions corresponding to a first set and second set of devices, sessions can be spawned and terminated it is clear that the user interface is updating accordingly to represent the current status which is well known to the people with the skill in the art) 
means for generating additional streams comprising a plurality of sequenced slots for the newly added communication sessions; ([0033][0034] Fig. 3, 4, devices receive media shared by other collaborators, GUI in Fig. 3, transcription of received content items with timestamps are presented in a queue, for each of the active/passive sessions which means multiple streams)
means for causing display of a user interface that renders a graphical representation of the additional streams concurrently with a graphical representation of the plurality of streams and the one or more queues; ([0028][0029] [0033][0034]  Fig. 3, 4, devices receive media shared by other collaborators, GUI in Fig. 3, transcription of received content items with timestamps are presented in a queue, for each of the active/passive sessions which means multiple streams) 
means for, in response to a further user input, inserting additional selected content items from the one or more queues into the sequenced slots of the additional streams;  (Fig. 3, 4, [0019] [0038] [0041] [0042] triggered by user input active session is switched and media is inserted into the queue, and sent to the now active session, Fig. 3 with media displayed in the GUI) and
means for broadcasting the additional streams to user devices associated with the newly added communication sessions. (. ([0036] [0037] upon user input, media is sent to the other devices of the active session of the first or second set of devices.) 
In regard to claim 18, Pogorelik disclose  The system of claim 17, the rejection is incorporated herein.
Rogorelik also disclose further comprising:
means for associating the newly added communication sessions as related sessions of one or more current communication sessions; ([0020]-[0022][0032][0033][0043] associate the sessions by receive information that a session is changed from background to active by the first set or second set of devices, etc.) and
means for receiving content items from the newly added communication sessions as suggested content for the one or more current communication sessions. ([0020]-[0022][0032][0033][0043] send update to the devices, and update metadata of transition for each of the sessions and their streams based on information received to the first set or second set of devices) 
In regard to claim 19, Pogorelik disclose    The system of claim 17, the rejection is incorporated herein.
Rogorelik also disclose further comprising:
means for receiving data that a communication session has terminated; ([0044] session is terminated) and
means for storing content items from the terminated communication session. ([0019][0030][0035] contents can be stored) 
In regard to claim 20, Pogorelik disclose  The system of claim 13, the rejection is incorporated herein.
Rogorelik also disclose further comprising:
means for receiving suggested content items from the plurality of user devices; ([0020]-[0022][0032][0033][0043] send update to the devices, and update metadata of transition for each of the sessions and their streams based on information received to the first set or second set of devices) and
means for adding selected ones of the suggested content items to the one or more
queues. (Fig. 3, 4, [0019] [0038] [0041] [0042] triggered by user input active session is switched and media is inserted into the queue, and sent to the now active session, Fig. 3 with media displayed in the GUI)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5  are rejected under 35 U.S.C. 103 as being unpatentable over  Pogorelik US 2017/0279859 in view of Kaplan et al. (hereinafter Kaplan) US 20100262911 and Matsuda et al. (hereinafter Matsuda) US 2012/0017152

In regard to claim 1, Pogorelik disclose A method ([0017]) performed by a data processing system, (Fig. 15, [0017] ) the method comprising: 
receiving, at the data processing system, a plurality of content items associated with a plurality of communication sessions; (Fig. 2, 3, [0026]-[0028], [0033][0038] received content items with timestamps for the sessions, GUI display multiple sessions (active, passive)) 
generating a primary stream for each of the communications sessions, the primary stream comprising a plurality of time slots, wherein content items are associated with the time slots based on user input; ([0019][0028] [0033][0034][0038] Fig. 3, 4, devices receive media shared by other collaborators, GUI in Fig. 3, transcription of received content items with timestamps are presented in a queue, for each of the active/passive sessions which means multiple streams based on user input to switch the active/passive sessions) and
sending, by the data processing system to one or more user devices associated with communication sessions associated with the modified primary stream, data usable to render the primary stream as modified and in a primary display area of the one or more user devices, wherein the data is not sent to user devices that are not associated with the modified primary stream. ([0020]-[0022] [0032]-[0036][0042][0043] upon user input, media is sent to the other devices of the active session (not to other inactive sessions, which may have different users present), since the media is selected per session, it is also distributed to the session’s participants only, and media is presented on a user interface of each participant of the active session,  update metadata of transition for each of the sessions and their streams based on information received to the first set or second set of devices) 
But Pogorelik fail to explicitly disclose “generating a secondary stream for each of the communications sessions, the secondary stream containing candidate content items that are selected from the plurality of content items based on a search of one or more topics associated with the plurality of communications sessions; causing display of a user interface that renders, on a display, for each of the communications sessions, a graphical representation of the primary stream concurrently with a graphical representation of the secondary stream;”
Kaplan disclose generating a secondary stream for each of the communications sessions, the secondary stream containing candidate content items that are selected from the plurality of content items based on a search of one or more topics associated with the plurality of communications sessions; (Fig. 2, [0011][0076][0077]  display second images for the session based on a search for frames associated with the displayed first image)  
 causing display of a user interface that renders, on a display, for each of the communications sessions, a graphical representation of the primary stream concurrently with a graphical representation of the secondary stream; (Fig. 2, [0011][0076][0077] display second images concurrently with the first image on the user interface) 

It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kaplan’s image display interface into Pogorelik’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kaplan’s displaying first image and second images concurrently based on the search result would help to provide more digital contents to Pogorelik’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying first image and second images concurrently would help to provide more intuitive ways to interact and manipulate the digital contents displayed. 
But Pogorelik and Kaplan fail to explicitly disclose “receiving a user input indicative of a selected content item from one of the secondary streams or from the received plurality of content items, and a selected time slot in one of the primary streams; in response to the user input, modifying the one primary stream by inserting the selected content item into the selected time slot of the one primary stream or replacing the primary stream with the selected content item starting at the selected time slot;”
Matsuda disclose receiving a user input indicative of a selected content item from one of the secondary streams or from the received plurality of content items, and a selected time slot in one of the primary streams; in response to the user input, modifying the one primary stream by inserting the selected content item into the selected time slot of the one primary stream or replacing the primary stream with the selected content item starting at the selected time slot;  (Fig. 32, [0288]-[0293][0378] [0389]  user can insert a media clip into a sequence between the two other clips in the sequence based on the location which reflect the timecode of the region of interest along the timeline) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Matsuda’s image editing interface into Kaplan and Pogorelik’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Matsuda’s modifying the media clips by inserting a media clip would help to provide more digital content control to Kaplan and Pogorelik’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that modifying the media clips by inserting a media clip would help to provide more intuitive ways to interact and manipulate the digital contents displayed. 
In regard to claim 2, Pogorelik, Kaplan and  Matsuda disclose The method of claim 1, the rejection is incorporated herein.
Rogorelik also disclose wherein the candidate content items are identified based on a search of content items in one or more content queues. ([0021] [0024][0038] identified by keyword etc. of a topic of interest where information can be found to contribute in the sessions (passive or active) with participants each represent a queue) 
In regard to claim 3, Pogorelik, Kaplan and  Matsuda disclose    The method of claim 1, the rejection is incorporated herein.
Rogorelik also disclose wherein the candidate content items are identified based on a search of content items in one or more queues associated with the plurality of communication sessions. ([0021] [0024][0038] identified by keyword etc. of a topic of interest where information can be found to contribute in the sessions (passive or active)  with participants each represent a queue) 
In regard to claim 4, Pogorelik, Kaplan and  Matsuda disclose The method of claim 1, the rejection is incorporated herein.
Rogorelik also disclose wherein the candidate content items are identified based on a search of content items that is conducted based on one or more topics associated with the plurality of communication sessions. ([0021] [0024][0038] identified by keyword etc. of a topic of interest where information can be found to contribute in the sessions (passive or active) with participants each represent a queue) 
In regard to claim 5, Pogorelik, Kaplan and  Matsuda disclose  The method of claim 1, the rejection is incorporated herein.
Rogorelik also disclose wherein the candidate content items are identified based on a search of content that is external to the plurality of communication sessions. ([0038] using search function to identify content that is external to the session is well known to the people with skill in the art and it is not an invention) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 

U.S. Patent Documents
PATENT PUB. #	PUB. DATE		INVENTOR(S)		TITLE   

US 2015/0200982		July 16, 2015			Velagaleti et al. 
Techniques for Event Based Queuing, Ordering and Time Slot Computation of Multi-Modal Meeting Presentations

US 2013/0254279		September 26, 2013 		Bentley et al.
SYSTEM AND METHOD FOR CONCURRENT ELECTRONIC CONFERENCES

US 2018/0227339 		August 9, 2018		Rodriguez et al.
ADDING RECORDED CONTENT TO AN INTERACTIVE TIMELINE OF A TELECONFERENCE SESSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143